— Order of dispo*330sition, Family Court, New York County (Judith Sheindlin, J.), entered March 3, 1992, placing respondent with the New York State Division for Youth, Title III, for a period of 18 months, upon a finding that respondent had violated the terms of his probation, unanimously affirmed, without costs.
Respondent’s argument that he believed that his failure to attend community service sessions would have only served to increase the number of hours he was delegated to perform is unpreserved. Were we to consider it in the interest of justice, we would find it to be without merit. Concur — Rosenberger, J. P., Ellerin, Ross, Asch and Kassal, JJ.